Citation Nr: 0522824	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  01-09 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder as secondary to service-connected degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the above claim.  

In July 2003, the Board remanded the matter for additional 
development and due process concerns.  The case has returned 
for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran contends that his current bilateral knee disorder 
is aggravated by his service-connected degenerative arthritis 
of the lumbar spine.  See generally Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board's remand requested a VA 
examination and opinion in this regard, but the resulting 
April 2004 VA examination report only addresses whether the 
service-connected spine disorder caused the bilateral knee 
disorder, neglecting to address whether the service-connected 
spine disorder aggravated the bilateral knee disorder.  To 
comply with the Board's July 2003 remand orders, an addendum 
to the April 2004 examination report addressing the question 
of aggravation should be obtained.

Accordingly, this case is REMANDED for the following 
development:

1.  Obtain an addendum to the April 2004 VA 
examination report.  The claims file must be 
made available to the reviewing physician; 
the physician should indicate in the addendum 
report that the claims file was reviewed.  

Following a review of the claims file, the 
reviewing physician (preferably the original 
examiner) should provide an opinion as to 
whether the veteran's current bilateral knee 
disorder was aggravated by his service-
connected degenerative arthritis of the 
lumbar spine.  A rationale for any opinion 
expressed should be provided.  The need for 
further examination of the veteran is left to 
the discretion of the reviewing physician.

2.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

